IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0606
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYLER S. EKSTRAND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      A defendant challenges the adequacy of his sentencing hearing.

AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       Tyler Ekstrand appeals his indeterminate five-year prison sentence for a

drug offense. He contends the district court failed to comply with Iowa Rule of

Criminal Procedure 2.23(3)(d), which requires a statement on the record of “its

reason for selecting the particular sentence.” At the combined hearing on the

probation revocation and sentencing, the district court considered the parties’

recommendations and Ekstrand’s allocution before giving its succinct rationale

imposing incarceration.    Finding that rationale adequate to review the court’s

exercise of discretion, we affirm.

       Ekstrand pleaded guilty to possession of marijuana with intent to deliver, a

class “D” felony, in violation of Iowa Code sections 124.204(4)(m), 124.401(1)(d),

and 703.1 (2013). On June 4, 2014, the court granted him a deferred judgment

and ordered two years of probation. Ekstrand struggled to comply with the terms

of his probation and returned to court for a probation revocation hearing on

March 31, 2016. Ekstrand admitted violating the conditions of his probation.1

       The State recommended incarceration, arguing Ekstrand had been given

“every opportunity for community-based corrections, including placement at the

Residential Corrections Facility, placement in the Salvation Army program, and

placement in the mental health facility.” Defense counsel asked the court to

allow her client to keep his deferred judgment but, short of that, suggested

community-based programs where he could address his mental-health and

1
 The violations included testing positive for controlled substances three times between
June and December 2014 and receiving new charges for criminal mischief in the third
degree and simple-misdemeanor theft. After being ordered by the district court to serve
a ninety-day contempt sentence, Ekstrand further violated his probation by consuming
benzodiazepine and methadone and failing to complete rehabilitation programming.
                                        3


substance-abuse issues. Ekstrand apologized for his actions and asked for a

chance “not to go to prison.”

      The court then addressed Ekstrand:

              Based on the report of the various alternatives and support
      opportunities that you’ve had, the Court finds that continuing your
      probation and continuing your deferred in this matter would be an
      exercise in futility.
              You have been given the opportunity previously to take
      advantage of resources of the community and those have not been
      sufficient to support you in continuing law-abiding behavior.

      We review the court’s imposition of the prison term for correction of legal

error. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). We will reverse

only if we find an abuse of discretion or some defect in the sentencing procedure.

See id.

      On appeal, Ekstrand argues the court’s statement of reasons “was terse

and suffices for the revocation decision, but does not carry over to support the

prison sentence that the district court imposed.” We disagree. The statement-of-

reason requirement in rule 2.23(3)(d) has two audiences: defendants, who must

be made aware of the consequences of their actions, and appellate judges, who

are obliged to review the sentencing court’s exercise of discretion.     State v.

Thompson, 856 N.W.2d 915, 919 (Iowa 2014). The court’s explanation for its

sentence in this case satisfied both purposes. See id. As was the case in State

v. Kirby, “[t]he court was apparently convinced that another break for this

defendant to allow him to stay out of prison was not warranted.” 622 N.W.2d

506, 511 (Iowa 2001).

      Ekstrand also complains the district court did not refer to the presentence

investigation (PSI) report, and the record does not show the PSI was updated
                                         4


after the June 2014 hearing.     Ekstrand further asserts the sentencing record

does not reveal the court considered reports concerning his mental health. The

court’s “failure to acknowledge a particular sentencing circumstance does not

necessarily mean it was not considered.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa

Ct. App. 1995).     At the hearing, both parties discussed programs aimed at

addressing Ekstrand’s substance abuse and mental health.                The court

specifically mentioned reports of the various “support opportunities” and

“resources” that had been made available to Ekstrand but found they had not

helped him achieve “continuing law-abiding behavior.”

       When the district court imposes a sentence within the statutory limits, it is

“cloaked with a strong presumption in its favor.” Formaro, 638 N.W.2d at 724.

On this record, Ekstrand cannot overcome the presumption that the district court

acted within its discretion.

       AFFIRMED.